            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


 DAVID HENEGAR,

        Plaintiff,

 V.

 GEORGIA CORRECTIONAL HEALTH, LLC,     )
 AUGUSTA UNIVERSITY, AUGUSTA           )
 UNIVERSITY HEALTH, AUGUSTA            )                   Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                    4:18-cv-00192-11LM
 CHARLES BURKE, SHERIE L. LEE, NURSE   )
 MELTON, UNKNOWN MEDICAL PROVIDERS,)
 WARDEN PAMELA BALLINGER,              )
 LIEUTENANT STROH, SERGEANT KEITH,     )
 UNKNOWN CORRECTIONAL OFFICERS,        )
 CORNERSTONE MEDICAL CENTER, CHI       )
 MEMORIAL, JOHN OWENSBY, CARRIE        )
 PRITCHETT, MEGAN ARTHUR, and the STATE)
 OF GEORGIA,                           )
                                       )
      Defendants.                      )
                                       )


                                     ORDER

      Defendant John Owensby, D.O. has moved this Court for an extension of

time within which to file his reply brief in support of his pending motion to dismiss

until November 30, 2018, and have indicated that Plaintiff has no objection thereto.

Having fully considered the matter and for good cause shown, the Court hereby
ORDERS that this Defendant's motion be and is GRANTED. His reply brief in

support of his motion to dismiss shall be filed no later than November 30, 2018.

      So ordered this     cf‘of November, 2018.




                                                   Hon.      ld L. ut hy
                                                   Unit d States Distri t Judge
